Case 2:20-cv-01655-AB-MRW Document 60 Filed 05/26/20 Page 1 of 3 Page ID #:779
Case 2:20-cv-01655-AB-MRW Document 60 Filed 05/26/20 Page 2 of 3 Page ID #:780




        On February 20, 2020, Defendant removed Plaintiffs’ suit to this Court.
 (Dkt. No. 1.) In its notice of removal, Defendant contends that there is complete
 diversity of citizenship among the named parties, as Plaintiffs are citizens of
 California, whereas Aerotek, Inc. is a citizen of Maryland and Defendant is a
 citizen of Delaware and Virginia. (Id. ¶¶ 10–12.) Further, Defendant contends that
 the amount in controversy requirement is met, as evidenced by a settlement letter
 valuing Plaintiff Geraldine Anderson’s claims at $85,200. (Id. ¶ 16.) Plaintiffs now
 move to remand this action, arguing that complete diversity among the parties is
 lacking, and the amount in controversy requirement is not met.

     III.         LEGAL STANDARD

        Federal courts have diversity jurisdiction over an action where there is
 complete diversity among the parties and the amount in controversy exceeds
 $75,000. See 28 U.S.C. § 1332(a). In determining whether there is complete
 diversity of citizenship among the parties, “the citizenship of defendants sued
 under fictitious names shall be disregarded.” See 28 U.S.C. § 1441(b)(1); see also
 Goldsmith v. CVS Pharmacy, Inc., No. CV 20-00750-AB (JCx), 2020 WL
 1650750, at *3–*5 (C.D. Cal. Apr. 3, 2020). With respect to the amount in
 controversy, Defendant bears the burden of “prov[ing[ that the amount in
 controversy (including attorneys’ fees) exceeds the jurisdictional threshold by a
 preponderance of the evidence.” See Fritsch v. Swift Trans. Co. of Az, LLC, 899
 F.3d 785, 795 (9th Cir. 2018). With respect to both elements of diversity
 jurisdiction, “[t]he right to removal is dependent upon the existence of original
 federal diversity jurisdiction as stated by the pleading at the time the notice is
 filed.” See Arreola v. Fore Motor Co., No. CV09-8038 ODW (PLAx), 2010 WL
 11515265, at *1 (C.D. Cal. Mar. 3, 2010) (citing Pullman Co. v. Jenkins, 305 U.S.
 534, 537 (1939)).

     IV.          DISCUSSION

                  a. Defendant has shown that there is complete diversity of
                     citizenship among the parties

       First, with respect to the parties’ citizenship, Plaintiffs argue that complete
 diversity of citizenship is lacking, as Defendant Jamie Doe is a citizen of the state
 of California, as are Plaintiffs. (See Dkt. No. 24 at 9–11.) However, as Defendant
 correctly argues in opposition, in determining whether diversity jurisdiction is
 present, “the citizenship of defendants sued under fictitious names shall be
 disregarded.” See 28 U.S.C. § 1441(b)(1). Accordingly, because the Court must

  CV-90 (12/02)                   CIVIL MINUTES – GENERAL            Initials of Deputy Clerk CB

                                                  2
Case 2:20-cv-01655-AB-MRW Document 60 Filed 05/26/20 Page 3 of 3 Page ID #:781




 disregard Defendant Jamie Doe’s citizenship, and because the pleadings
 demonstrate that the remaining parties are completely diverse, Plaintiffs’ argument
 is unavailing.

                  b. Defendant has shown that the amount in controversy exceeds the
                     jurisdictional threshold by a preponderance of the evidence

         Second, with respect to the amount in controversy, Plaintiffs argue that less
 than $75,000 is at issue in this litigation, as evidenced by declarations submitted by
 each individual Plaintiff in support of this motion. However, prior to removing this
 case, Defendant received letters sent by each individual Plaintiff, each of which
 offered to settle for an amount over $75,000. (See Dkt. Nos. 47-4, 47-5, 47-6.) In
 their declarations, Plaintiffs offer no evidence showing that their initial demand
 letters were not an accurate assessment of their damages. See Cohn v. Petsmart,
 Inc., 281 F.3d 837, 840 (9th Cir. 2002) (“A settlement letter is relevant evidence of
 the amount in controversy if it appears to reflect a reasonable estimate of the
 plaintiff’s claim.”). Because Plaintiffs’ initial demand letters were a reasonable
 estimate of Plaintiffs’ claims, and because Plaintiffs have not submitted evidence
 to the contrary, Defendant has shown that the amount in controversy exceeds
 $75,000 by a preponderance of the evidence.

     V.           CONCLUSION

          For the foregoing reasons, Plaintiffs’ motion to remand is DENIED.

          IT IS SO ORDERED.




  CV-90 (12/02)                  CIVIL MINUTES – GENERAL            Initials of Deputy Clerk CB

                                                 3
